             Case 1:19-cv-10023-KPF Document 212 Filed 08/13/20 Page 1 of 1

                      MEMO ENDORSED
                                                                    53rd at Third
                                                                    885 Third Avenue
                                                                    New York, New York 10022-4834
                                                                    Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                    www.lw.com

                                                                    FIRM / AFFILIATE OFFICES
                                                                    Beijing         Moscow
                                                                    Boston          Munich
                                                                    Brussels        New York
                                                                    Century City    Orange County
                                                                    Chicago         Paris
                                                                    Dubai           Riyadh
                                                                    Düsseldorf      San Diego
    August 12, 2020                                                 Frankfurt       San Francisco
                                                                    Hamburg         Seoul
                                                                    Hong Kong       Shanghai
    The Honorable Katherine Polk Failla                             Houston         Silicon Valley
                                                                    London          Singapore
    Thurgood Marshall United States Courthouse
                                                                    Los Angeles     Tokyo
    40 Foley Square                                                 Madrid          Washington, D.C.
    New York, New York 10007                                        Milan




            Re:    Petróleos de Venezuela, S.A., et al. v. MUFG Union Bank, et al., 1:19-cv-10023

    Dear Judge Failla:

            On July 3, 2020, Defendants in the above-captioned matter requested the temporary sealing
    of a single document (filed multiple times) due to the inadvertent disclosure of information
    contained therein. See ECF Nos. 112, 113, 114, 115, 116, 121, 122. Defendants now respectfully
    request that the Court (i) order the ECF Clerk to permanently seal the unredacted versions of this
    document filed at ECF Nos. 112, 113, 114, 115, 116, 121, and 122, and (ii) accept and deem filed
    the identical version of that document with minimal redactions applied, attached as Exhibit 1. The
    reasons for this request are set forth in Defendants’ in camera submissions to the Court, expressly
    incorporated by reference herein, which have already been accepted by the Court in its July 30,
    2020 Order. ECF. No. 207.

                                                         Respectfully Submitted,


                                                         /s/ Christopher J. Clark
                                                         Christopher J. Clark
                                                         of LATHAM & WATKINS LLP




    Encl.

     cc:  All Counsel of Record via ECF
Application GRANTED. The Clerk of Court is directed to place docket
entries 112, 113, 114, 115, 116, 121, and 122 under permanent seal,
visible to the Court and parties only.
                                                          SO ORDERED.

Dated:      August 13, 2020
            New York, New York
                                                          HON. KATHERINE POLK FAILLA
                                                          UNITED STATES DISTRICT JUDGE
